Citation Nr: 1400054	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for gastroesophageal reflux disease (GERD) has been received. 

2.  Entitlement to service connection for GERD.

3.  Whether new and material evidence to reopen a claim for service connection for left shoulder arthritis has been received. 

4.  Entitlement to service connection for left shoulder arthritis.  

5.  Entitlement to service connection for right wrist arthritis, claimed as carpal tunnel syndrome. 

6.  Entitlement to service connection for left wrist arthritis, claimed as carpal tunnel syndrome.

7.  Entitlement to an effective date earlier than October 20, 2005 for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for right and left wrist conditions, denied requests to reopen claims for service connection for GERD and left shoulder arthritis, and denied an earlier effective date for service connection for PTSD.  In December 2009 and November 2010, the Veteran filed notices of disagreement (NOD).  Statements of the case (SOC) were issued in June 2010 and December 2010, and the Veteran filed substantive appeals (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010 and December 2010.

In the December 2010 SOC and in a separate December 2010 supplemental statement of the case (SSOC), the RO appeared to address the claims for service connection for GERD and the left shoulder on the merits without clearly indicating that the claims were reopened.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the requests to reopen-the Board has characterized that portion of the appeal involving GERD and left shoulder arthritis as encompassing the first four matters set forth on the title page.  

In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In September 2013, the undersigned granted the motion of the Veteran to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

A review of the Virtual VA paperless claims processing system contains additional VA outpatient treatment records through October 2013 that were not in existence at the time of the most recent October 2011 supplemental statement of the case but are cumulative of earlier records previously considered.  

The Board's decision addressing the requests to reopen, as well as the claims for service connection for left shoulder arthritis, right and left wrist arthritis, and for an effective date earlier than October 20, 2005 for the award of service connection for PTSD is set forth below.  The claim for service connection for GERD, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In October 2002, the RO denied service connection for GERD.  The Veteran expressed timely disagreement but did not perfect an appeal as to the denial.  

3.   Evidence associated with the claims file since the October 2002 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for GERD.

4.  In March 2004, the RO denied service connection for residuals of a left shoulder injury; following the RO's March 2004 notification of the denial, and of his appellate rights, the Veteran did not file an NOD or submit new and material evidence within one year of that notice. 

5.  Evidence associated with the claims file since the March 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for left shoulder arthritis.

6.  Although the Veteran suffered a 1982 contusion and 1985 sprain of the left shoulder, no chronic left shoulder disability was shown during service, and there is no credible evidence of left shoulder problems continuing during, or since, service; the Veteran's left shoulder arthritis was first diagnosed many years after his discharge from service; and the most probative opinion evidence on the question of whether there exists a medical nexus between any current left shoulder disability and the Veteran's military service weighs against the claim.  

7.  Although the Veteran has asserted in-service injury to both wrists, no right or left wrist disability was shown during service, and there is no credible evidence of wrist problems continuing since service; arthritis of each wrist, claimed as carpal tunnel syndrome, was first diagnosed many years after the Veteran's discharge from service; and the most probative opinion evidence on the question of whether there exists a medical nexus between any current wrist disability and the Veteran's military service weighs against the claim. 

8.  The RO denied an original claim for service connection for PTSD in August 1996 and a request to reopen the claim in October 2002.  The Veteran filed an NOD in March 2003, and an SOC was issued in January 2004; however, the Veteran did not file a timely substantive appeal.  

9.  On October 20, 2005, the RO received the Veteran's petition to reopen a claim for service connection for PTSD.

10.  The record contains no timely statement or communication from the Veteran prior to October 20, 2005 that constitutes an earlier, pending request to reopen the previously denied claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision in which the RO denied service connection for GERD is final.  38 U.S.C.A. § 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  As evidence pertinent to the claim for service connection for GERD, received since the October 2002 denial, is new and material, the criteria for reopening the claim for service connection for GERD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The March 2004 rating decision in which the RO denied service connection for left shoulder arthritis is final.  38 U.S.C.A. § 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

4.  As evidence pertinent to the claim for service connection for left shoulder arthritis, received since the March 2004 denial, is new and material, the criteria for reopening the claim for service connection for left shoulder arthritis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  The criteria for service connection for left shoulder arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for service connection for right and left  wrist arthritis ,claimed as carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

7.  The claim for an effective date earlier than October 20, 2005 for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.301, 20.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

At the outset, the Board notes that, given the favorable disposition of the requests to reopen the previously denied clams for service connection for GERD and left shoulder disability, all notification and development action needed to fairly adjudicate these claims has been accomplished.

As regards the remaining claims herein decided, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in January 2009 and May 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for GERD, left shoulder injury, bilateral wrist condition, and for an earlier effective date for service connection for PTSD.   The notices provided all five criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the January and May 2009 letters meet the content of notice requirements described in Dingess/Hartman, and Pelegrini, as well as VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal that were not identified, obtained, and considered in the previous Board decisions.  Pertinent medical evidence associated with the claims file and considered in previous appeals consists of service, VA, Social Security Administration, and private examination and treatment records, and a VA examination report in May 2010.  Also of record and considered are the transcripts of the Veteran's Board hearing in May 2013 along with various written statements provided by the Veteran and his spouse.  The Board finds that no additional RO action to further develop the record in connection with the request to reopen the claims for service connection for GERD and left shoulder arthritis, for service connection for left shoulder and bilateral wrist arthritis, and for an earlier effective date for service connection for PTSD is warranted. 

Specifically as regards the May 2013 hearing, 38 C.F.R. 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned identified the issues on appeal.  Also, through questioning, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims,  including any records of treatment for symptoms after service and any medical opinions on the relationship of the current disorders to events in service.  Neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing is legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any claim herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Requests to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id. 

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C..F.R. § 3.156(c).  Such records covered under 38 C.F.R. § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156 (c)(1)(ii). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A. GERD

In October 2002, the RO denied service connection for GERD because service treatment records showed one episode of treatment for indigestion with no follow-up and no chronic GERD noted on a discharge examination.  Although post-service VA treatment records showed that the Veteran was diagnosed and treated for gastrointestinal symptoms and GERD starting in 2000, there was insufficient credible evidence that the disorder first manifested in service or was caused by events in service.  The Veteran expressed timely disagreement and submitted additional evidence that was considered in a January 2004 statement of the case, but the Veteran did not perfect an appeal; as such, the October 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
 
The RO received the Veteran's request to reopen the claim in October 2005.  Since the January 2004 statement of the case, the RO received the following additional evidence: a January 2010 letter from the Veteran's VA primary care physician; and a December 2010 statement by the Veteran.  Of the additional evidence received, the Board finds that the January 2010 physician's letter and the December 2010 Veteran's statement are both new and material as they had not been previously considered and do address events in service and a relationship between the events and the current disorder.  

Therefore, the criteria for reopening the claim for service connection for 
GERD are met.  The claim, on the merits, is addressed in the remand, below.  

B.  Left Shoulder Arthritis

In March 2004, the RO denied service connection for residuals of a left shoulder injury.  Although service treatment records showed that the Veteran was treated following a collision with a wall while playing basketball, the symptoms resolved with no permanent or chronic disability noted on a discharge physical examination.  VA outpatient treatment records also showed that the Veteran injured his left shoulder in a workplace accident in November 2002.  

The RO received the Veteran's request to reopen the claim in December 2008.  Since March 2004, the RO received the following new and material evidence: VA outpatient treatment records through October 2013; and a report of a VA compensation and pension examination in May 2010.  Outpatient treatment records and the report of the compensation and pension examination are both new and material because they had not been previously considered and do address events in service and a relationship between the events and the current disorder.  

Therefore, the criteria for reopening the claim for service connection for residuals of a left shoulder injury are met.  


III.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Arthritis is among those diseases for which the presumption is available.  

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for left shoulder disability and for right and left wrist arthritis, claimed as carpal tunnel syndrome, must be denied. 

A.  Left Shoulder

The Veteran contended in statements in August 2003 and in testimony at the Board May 2013 hearing that his left shoulder arthritis was caused by an injury to his left shoulder while playing basketball at a Naval Air Station in Illinois.  He reported that he sustained a cracked collarbone and shoulder damage that required the use of a sling for two and one-half months and the assignment to limited duties at a hobby shop for the remaining two years of his obligated service.  He also reported that he reinjured the shoulder in service in an automobile accident although there are no service treatment records showing any treatment after this event.  In a January 2010 VA examination, the Veteran reported that he had dislocated the left shoulder in the basketball accident, and in January 2003, the Veteran reported that he injured his shoulder in a civilian workplace accident.    

Service treatment records show that the Veteran sustained a contusion of the left upper arm while playing football in February 1982.  He was prescribed soaking therapy and anti-inflammatory medication.  In January 1985, the Veteran was treated for an injury to his left shoulder when he ran into a wall playing basketball.  An examiner noted tenderness and guarding of the left acromioclavicular region with a reduced range of motion but no obvious deformities or neurologic abnormalities.  X-rays were normal with no notations regarding a broken collar bone.  The examiner prescribed immobilization of the shoulder and anti-inflammatory medication.  The Veteran did not report and an examiner did not note any residual left shoulder symptoms or abnormalities on a May 1987 discharge examination. 

Records of private and VA hospital care dated from 1991 to 1996 are silent for any complaints, findings, or diagnosis pertaining to the left shoulder.  In November 2003, the Veteran reported working as a truck driver and police officer.  

In January 2003, a VA outpatient clinician noted the Veteran's report of pain and limitation of motion of the left shoulder that the Veteran attributed to a workplace accident in November 2002.  The clinician noted that VA records of a magnetic resonance image obtained in March 2002 referred to another left shoulder injury at his workplace.  The Veteran reported that he had initiated litigation for damages from the injuries.  The Veteran had some mild limitation of motion and discomfort with overhead activity.  The clinician prescribed a course of physical therapy.  An X-ray obtained in May 2005 showed arthritis in the acromioclavicular joint.  In January 2009, the Veteran underwent a VA orthopedic compensation and pension examination that included a history and current symptoms of the service-connected right shoulder, but the examiner did not address the left shoulder.  However, a magnetic resonance image the same month showed a possible tear at the insertion of the suprapinatus and a small osteophyte on the acromion of the left shoulder.  

In January 2010, the Veteran underwent a surgical procedure on the left shoulder.  The surgeon noted the Veteran's report of a left shoulder dislocation in service.  The surgeon performed an arthroscopic rotator cuff repair and decompression.  

In May 2010, a VA physician noted a review of the claims file and provided a very detailed and accurate summary of the service and post-service history of left shoulder injury and treatment.  The physician specifically referred to the 1982 contusion, the 1985 basketball injury, and the 2010 surgery.   He noted that X-rays in 2002 and 2005 were normal but did not discuss the reported workplace injuries.  He noted the Veteran's reports that he had experienced left shoulder pain since he dislocated the shoulder playing basketball in 1985.  He reported that he had to stop working in 2005 for reasons other than the left shoulder pain.  The physician concluded that it was less likely than not that the current left shoulder disorder was a result of the events on active duty because there was "... no indication of significant problems at a later date and this current diagnosis made in January was also 25 years after the incident of contusing the left shoulder."  

In a June 2010 statement, the Veteran disagreed with the physician's opinion because the physician did not recognize the injuries that did occur in service and was not knowledgeable of his military history.  

During the May 2013 Board hearing, the Veteran discussed the basketball and automobile injuries to his left shoulder, the use of medication, participation in physical therapy, and that he sought VA treatment for his shoulder for one year immediately after service.  He further stated that he was dismissed later from a job because his left shoulder precluded the performance of some of his lifting duties.  He denied that any injuries occurred to the left shoulder while working at this job.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

The Board finds that the Veteran is competent to report on the occurrence of events in and after service and on his observable symptoms.  He is not competent to determine whether the left shoulder sprain in 1985 caused the shoulder deficits in 2009 or the current arthritis as this requires medical training, experience, and review of imaging studies.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, left shoulder arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds that the Veteran's accounts of the injuries in service, continuity of symptoms, and his selective and reporting of events and treatment after service are not credible because they are internally inconsistent and inconsistent with the records.  For example, the Veteran reported to examiners that he dislocated his left shoulder and broke his collar bone in 1985 when the records showed only a sprain with normal X-ray studies.  The Veteran reported a continuity of shoulder pain to examiners but denied any shoulder symptoms on his discharge examination.  There is no record of VA treatment within one year of service.  In addition to trucking jobs, the Veteran reported that he worked for several years as a police officer which would have required the capacity to perform strenuous activities with his shoulder.  Most significantly, VA outpatient records refer to two reported workplace injuries to the left shoulder serious enough to warrant claims to his employer with no mention at that time of previous injuries during service twenty years earlier.  The VA surgeon who performed the most significant form of treatment did not make any notations regarding injuries, during or after service.  In his 2013 Board hearing testimony, the Veteran denied any workplace injuries.  

Although the Board may not find that the Veteran's reports lack credibility solely because of the absence of treatment records, here, the Board finds that his reports of continuity of symptoms since service and prior to the 2002 workplace injuries are not credible because he did not mention symptoms or the in-service injuries during examinations and clinical situations where it would have been appropriate to do so and because he worked successfully after service in occupations requiring full use of his shoulder through 2002. 

The Board places great probative weight on the opinion of the VA physician in 2010 who provided a detailed review of the history, considered the Veteran's lay statements, and found that the current left shoulder disability was not caused by the injury in service.  The Board acknowledges that the physician did not mention the 2002 intercurrent workplace injuries, and that in his summary, he referred only to a left arm contusion.  However, contrary to the Veteran's objections, the physician did review the record, cited treatment in service by specific date, and accurately summarized the post-service treatment including the 2009 surgery.  The physician offered the only competent and probative opinion of record.  Significantly, none of the medical records reflecting a diagnosis of left shoulder arthritis even suggests that there exists a medical nexus between the Veteran's current disorder and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion. 

For all the foregoing reasons, the Board finds that the claim for service connection for left shoulder arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right and Left Wrists

Service treatment records showed that the Veteran sought treatment for left wrist pain after a fall playing a sport in September 1984.  A clinician noted no reduction of range of motion, pain on motion, or swelling.  The clinician diagnosed left wrist sprain and prescribed ice, a flexible wrap, and aspirin for pain.  In follow-up examinations, a clinician noted some swelling and reduction of range of motion, but X-rays revealed no fractures.  The Veteran was provided a cast for two to three weeks.  In March 1987, the Veteran fractured the fourth metacarpal of his right hand in a fight.   Two months later in a May 1987 discharge examination, the examining physician acknowledged the injury but noted no sequellae.  The RO granted service connection for residuals of a fracture of the right fourth metacarpal in August 1996.  

In November 2005, a VA physician's assistant (PA) noted a review of the VA electronic records but not the entire claims file.  The PA was tasked with examining the Veteran's right hand disability.  The Veteran reported that he experienced chronic right hand pain especially when lifting but denied any other injuries to his hand.  He reported that he had to terminate his jobs as a truck driver and police officer because of deficient grip strength.  The Veteran did not report any symptoms associated with his wrists, and the PA did not diagnose or note any clinical observations regarding the bilateral wrists.  

The records contain references to VA electrodiagnostic studies of the upper extremities in May 2006 and again in September 2007.   The test data is not of record but an evaluator of the latter testing diagnosed bilateral carpal tunnel syndrome.   Outpatient treatment records in October 2007 showed on-going physical therapy for carpal tunnel syndrome, more severe on the right.  

In May 2010, a VA physician noted a review of the claims file and the Veteran's report of an injury to both wrists in the same basketball accident when he injured his shoulder in 1985.  He did not mention any workplace injuries.  He reported that he currently experiences pain on the volar aspect of both wrists and numbness of the fingers of both hands especially in activities such as using a keyboard.  The Veteran used medication for general joint pain but did not use any wrist braces or supports.  On examination there was a normal range of motion in all tested directions with no loss of muscle strength or function but some loss of sensitivity in the fingers.  The physician diagnosed mild bilateral carpal tunnel syndrome based on the Veteran's lay statements and the electrodiagnostic reports.  The physician concluded that the bilateral wrist disorder was not related to active service because the records did not show "...any evidence to suggest carpal tunnel syndrome during the period of active duty service."  

As noted above, in a June 2010 statement, the Veteran disagreed with the physician's opinion because the physician did not recognize the wrist injuries that did occur in service and was not knowledgeable of his military history.  

During the May 2013 Board hearing, the Veteran testified that he injured his wrists in a basketball game in April 1986 when he twisted his right arm and fractured his right wrist.  He stated that he was treated with wrist splints, flexible bandages, and medication and placed on light duty for three and one-half months.  He stated that after service he could not recall seeking VA treatment in New York but sought VA treatment in Columbia at a later date.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 
The Board finds that the Veteran is competent to report on the occurrence of events in and after service and on his observable symptoms.  He is not competent to determine whether undocumented injuries to the wrists concurrent with a shoulder injury in 1985 caused bilateral carpal tunnel syndrome diagnosed in 2006 as this requires medical training, experience, and review of imaging studies.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
The Board finds that the Veteran's accounts of the injuries in service, continuity of symptoms, and his selective reporting of events and treatment after service are not credible because they are internally inconsistent and are inconsistent with the records.  For example, there is no mention of abnormal symptoms of the wrists in the clinical examination and treatment following the basketball incident in 1985.   The Veteran reported a continuity of shoulder pain to examiners but denied any wrist symptoms on his discharge examination.  There is no record of VA treatment within one year of service or at any time prior to 2006.  In addition to trucking jobs, the Veteran reported that he worked for several years as a police officer which would have required the capacity to perform strenuous activities with his hands and wrists.  During his 2013 Board hearing, the Veteran denied any workplace injuries.    
Although the Board may not find that the Veteran's reports lack credibility solely because of the absence of treatment records, the Board questions the veracity of current reports of a continuity of symptoms since service and prior to 2005 because he did not mention symptoms or the in-service injuries in examinations and clinical situations where it would have been appropriate to do so and because he worked successfully after service in occupations requiring full use of his wrists through 2002. 

The Board places greatest probative weight on the opinion of the VA physician in 2010 who provided a detailed review of the history, considered the Veteran's lay statements, and found that the current bilateral carpal tunnel syndrome was not caused by the injury in service.  The Board acknowledges that the physician formed his opinion strictly because of the absence of any record of treatment for wrist injuries in service.  Nevertheless, the credibility of the Veteran's claim of injury is outweighed by the lack of a report of any symptoms concurrent with examination for the shoulder injury and by his denial of any symptoms on the discharge examination.  Contrary to the Veteran's objections, the physician did review the record, cited treatment in service by specific date, and accurately summarized the post-service treatment.  The physician offered the only competent and probative opinion of record.  None of the medical records reflecting a diagnosis of left shoulder arthritis even suggests that there exists a medical nexus between the Veteran's current disorder and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

For all the foregoing reasons, the Board finds that the claim for service connection for left shoulder arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


IV.  Earlier Effective Date Claim 

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A notice of disagreement with a determination by the Agency of Original Jurisdiction (AOJ) must be filed within one year of the notice of that determination.  A substantive appeal must be filed within 60 days of the date that the AOJ mails a statement of the case or within the remainder of the one year period from the date of the notification of the decision being appealed.  38 C.F.R. § 20.301.  Filing additional evidence does not extend the time limit to file an appeal.  38 C.F.R. § 20.304.  

The facts pertinent to this claim, as reflected in the claims file, may briefly be summarized.  The Veteran filed an original claim for service connection for PTSD in October 1995.  The RO denied the claim in an August 1996 rating decision.  The claims file does not include a letter notifying the Veteran of the August 1996 denial.   The next communication from the Veteran was an informal statement accepted by the RO as a petition to reopen the previously-denied claim in March 2002.  The RO denied the request in October 2002.   The Veteran was notified of the disallowance and of his appellate rights by letter in October 2002 and filed a notice of disagreement (NOD) in March 2003.  A statement of the case (SOC) was issued in January 2004; however, the Veteran did not file a substantive appeal.  

The next communication from the Veteran is an October 20, 2005 statement with a PTSD questionnaire that indicated a desire to seek service connection for PTSD.  As this submission was greater than 60 days from the date of the SOC and greater than one year from the date of the rating decision, it may not be considered a timely substantive appeal.  38 C.F.R. §§ 20.302, 20.1103.  

The RO denied service connection for PTSD in February 2006 and the Veteran filed a timely NOD in June 2006.  The RO issued an SOC in September 2006 and the Veteran perfected a timely appeal in January 2007.  After further development, the RO granted service connection for PTSD in June 2008.  The RO assigned an effective date of October 20, 2005, the date of receipt of the request to reopen the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In his January 2009 NOD with the assigned effective date, the Veteran contended that he is entitled to an earlier effective date for benefits, specifically stating that he submitted a timely appeal.  In a June 2010 substantive appeal, the Veteran further noted, "I did send paperwork back to the VA office in Columbia in 2002."  During the May 2013 hearing, the Veteran testified that he appealed the 1997 denial of service connection for PTSD in late 2001 or early 2002, and when he did not receive any further correspondence, he submitted another claim in 2005.  

While the appellant asserts his entitlement an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

As indicated above, any claim for service connection for PTSD filed prior to October 2005 was previously, finally resolved.   After the initial, 1996 denial, the claims file does not include a copy of correspondence notifying  the Veteran of that decision-although appears that the Veteran may have been aware of the denial,  given the fact that the Veteran submitted additional correspondence and evidence in March 2002.  Even if, in the absence of evidence of specific notice of the 1996 decision, that decision is deemed non-final, and the original 1995 claim remained pending, the RO again denied the claim in October 2002.  The Veteran was properly notified, expressed timely disagreement, but did not perfect a timely appeal of that denial.  Therefore, the October 2002 decision is final, and an effective date prior to that date is legally precluded.

The Board has considered the Veteran's testimony that he submitted an appeal in late 2001 or early 2002; however, such assertion, without more, does not establish entitlement to an earlier effective date.  There is absolutely no documentation to support such assertion.  The Board further notes that, even if, as alleged, the Veteran did submit correspondence expressing his disagreement and intention to appeal, such would not have been timely for the 1996 decision and would have been prior to October 2002 decision.  The only correspondence received at about that time was the March 2002 statement interpreted by the RO as a petition to reopen his claim; as indicated, however, that document cannot be construed as a timely appeal of either the 1996 or 2002 denial of the claim.  

The Board has also considered the Veteran's assertion that he did file a timely substantive appeal-presumably, to the October 2002 denial-but was confused about the date.  Again, however, the Veteran has not offered, and the claims file does not reflect, any documentation whatsoever to support this assertion.

The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims or appeals submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

The Board further notes that, while the finality of the October 2002 denial could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for PTSD earlier than October 20, 2005 is assignable, the claim for an earlier effective date for the grant of service connection must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence to reopen the claim for service connection for gastrointestinal reflux disease has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for left shoulder arthritis has been received, to this limited extent, the appeal is granted.

Service connection for left shoulder arthritis is denied. 

Service connection for right wrist arthritis, claimed as carpal tunnel syndrome is denied. 

Service connection for left wrist arthritis, claimed as carpal tunnel syndrome is denied.

An effective date earlier than October 20, 2005 for service connection for posttraumatic stress disorder (PTSD) is denied.  



REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for GERD, on the merits, is warranted.  

In written statements dated in May 2009, and December 2010, and his May 2013 Board hearing testimony, the Veteran has asserted that his hiatal hernia and GERD were caused by sampling chemically treated water as part of his duties as a water purification system mechanic and from frequent use of non-steroidal anti-inflammatory drugs (NSAIDs) prescribed by military clinicians.  

Service personnel and treatment records confirm that the Veteran was a water supply technician.  The only treatment associated with these duties was in December 1982 for skin burns and eye irritation from powdered chemicals.  There was no mention of internal ingestion.  In January 1983, the Veteran sought treatment for lower intestinal distress.  Clinicians diagnosed viral gastroenteritis.  Records do show occasional prescriptions for NSAIDs.  In a May 1987 discharge physical examination, the Veteran denied any frequent indigestion, stomach, or intestinal trouble, and the military physician noted no abdominal or visceral abnormalities.  

In 1995, the Veteran received treatment at a VA hospital in New York City for detoxification from substance abuse.  Records of private care in South Carolina in 2000 show symptoms of stomach distress but a computed tomography scan of the abdomen was normal.  The Veteran denied any earlier gastrointestinal diagnostic procedures.  VA outpatient records showed a diagnosis of GERD in January 2003 but with no comments regarding previous treatment or the origin of the disease.  In June 2008, a VA physician's assistant noted the previous diagnosis but that the Veteran had never undergone an invasive diagnostic procedure.  The Veteran failed to report for an upper gastrointestinal study scheduled that month.  The PA noted that without the study and review of the claims file, an opinion on the etiology of the disease could not be provided.  In July 2009, a VA endoscopy study identified a four centimeter hiatal hernia.  Subsequently, the Veteran received regular VA follow-up care.  

In a January 2010 letter, the Veteran's VA primary care physician noted that he reviewed unspecified service treatment records provided by the Veteran and his report of working with lime and chlorine agents for water purification during service.  He also noted the Veteran's report of the use of NSAIDS during his entire period of service.   The physician noted, "It has been determined that his diagnosis and continued symptoms of GERD may as likely as not be related to his exposure to these chemicals...It is also as likely as not that repetitive, long-term use of these NSAID medications may have contributed to his GERD diagnosis and symptoms as well."  

The Board finds that the opinion provided by the primary care physician in 2010 is not adequate to decide the claim.  The physician reviewed only selected records provided by the Veteran and not the entire claims file.  It is not clear whether the physician was able to assess the entire history of clinical care and examination in service including the actual incidences of acute care for gastric symptoms, the type and frequency of use of medication, and questionnaires in which the Veteran reported or denied relevant symptoms.  The opinion regarding exposure to water treatment chemicals was expressed in conditional terms, and the physician did not provide a rationale or referral to any medical authorities.  He did not explain the absence of acute symptoms or the delay manifestation of GERD many years after service.  

Under these circumstances, the Board finds that examination of the Veteran to obtain a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Hence, the RO should arrange for the Veteran to undergo VA gastrointestinal, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The RO should ensure that all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran are associated with the paper claims file and/or otherwise available for the examiner's, and the Board's, review.  

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for GERD.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Ensure that all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran are associated with the paper claims file and/or otherwise available for the examiner's, and the Board's, review.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for GERD that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or the time period arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include complete copy of this  REMAND, and copies of any relevant Virtual VA records, ugh October 2013 must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current and otherwise valid diagnosis/es of GERD, hiatal hernia, or other upper gastrointestinal disorders. 

Then, with respect to each such diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder (a) first manifested in service, or was caused or aggravated by any events in active service including exposure to water treatment chemicals as described by the Veteran; or, if not, (b) was caused or is aggravated (i.e., worsened beyond natural progression) by service-connected PTSD.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay and medical evidence, to include the Veteran's alleged ingestion of water treatment chemicals and overuse of NSAID medication, service records reflecting the presence or absence of acute symptoms in service; and the opinion of the Veteran's treating physician.  The examiner should also provide reasons to support or reject a theory of delayed onset of current disability.  
 
The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for GERD.

If the Veteran fails, without good cause, to report to the  scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


